                                            Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 1 of 23




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        GLENN D. BRADBURY,                              Case No.    3:19-CV-01667-WHO
                                                        Plaintiff,
                                   5
                                                                                            ORDER ON CROSS MOTIONS FOR
                                                  v.                                        SUMMARY JUDGMENT
                                   6

                                   7        ANDREW SAUL,                                    Re: Dkt. Nos. 19 and 20
                                                        Defendant.
                                   8

                                   9           The parties have filed cross-motions for summary judgment in this Social Security appeal.

                                  10   After reviewing the parties’ papers and the administrative record, I GRANT plaintiff Glenn D.

                                  11   Bradbury’s motion, DENY the Commissioner of Social Security’s motion, and remand this case

                                  12   for further proceedings.
Northern District of California
 United States District Court




                                  13                                            BACKGROUND

                                  14   I.      PROCEDURAL HISTORY

                                  15           Bradbury filed a claim for Title II disability insurance benefits on October 26, 2015.

                                  16   Administrative Record (“AR”) 86. The Social Security Administration denied his claim on

                                  17   February 18, 2016. AR 105. He filed a request for reconsideration, which the Social Security

                                  18   Administration denied on June 9, 2016. AR 112. He then requested a hearing that was held on

                                  19   November 27, 2017, before Administrative Law Judge (“ALJ”) Michael A. Cabotaje. AR 117,

                                  20   32. Bradbury and Malcolm Brodzinsky, a vocational expert (“VE”), testified. AR 32. On June 7,

                                  21   2018, the ALJ issued a decision finding that Bradbury was not disabled. AR 25. The Appeals

                                  22   Council denied Bradbury’s request for review of the ALJ’s decision, AR 1–3, and Bradbury

                                  23   timely appealed the ALJ’s decision.

                                  24   II.     WORK AND MEDICAL HISTORY

                                  25           Bradbury claims that he is disabled as a result of (i) neck and back pain and (ii) depression.

                                  26   AR 68, 87. He alleges that he became disabled, as defined under the Act, as of November 26,

                                  27   2014, although he had neck pain that started in mid-2013. AR 68, 88; see also AR 37. He most

                                  28   recently worked as an “apartment manager and mobile home manager.” AR 37. As a manager, he
                                         Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 2 of 23




                                   1   was asked to “dig holes to plant flowers/plants, clean laundromat/machines (washers and dryers),

                                   2   spray/pull weeds around complex, prune plants/trees, fix cooler pumps, [and] use blower around

                                   3   complex.” AR 225. He also “lifted ladder[s] to get on roof/change lights, carried leaf blower[s],

                                   4   carried weed sprayer, lifted bags of soil/plants, [miscellaneous] things and carried them around

                                   5   [the apartment] complex and mobile home park … .” Id.

                                   6          On November 26, 2014, when Bradbury was working as a manager, he was stomping on

                                   7   garbage in a dumpster. AR 42. He fell out of the dumpster, hit the left side of his body, and was

                                   8   taken to the emergency room. AR 659. He was fired from his manager job on the same day as his

                                   9   fall and filed a California Workers’ Compensation Form dated December 5, 2014. AR 618, 717.

                                  10   He has not worked since November 26, 2014. AR 203.

                                  11          A.      Medical Provider Records
                                  12                  1.         Physical Impairments
Northern District of California
 United States District Court




                                  13                             a.    Jeffrey S. Yablon, M.D.
                                  14          Jeffrey S. Yablon, M.D. conducted an “initial neurosurgical consultation” of Bradbury on

                                  15   September 3, 2013, at the University of California-San Francisco facility in Napa, California. AR

                                  16   761–765. Six months before visiting Yablon, Bradbury “developed the insidious onset of shoulder

                                  17   pain followed by left arm numbness and tingling radiating into his left thumb” that “was followed

                                  18   shortly thereafter by neck pain.” AR 761. Yablon reviewed a “cervical MRI scan” showing that

                                  19   Bradley had a “moderately large central left-sided disc osteophyte complex pushing the thecal sac

                                  20   back posteriorly and severely compressing the left C6 root.” Id. Yablon opined that Bradbury had

                                  21   “left C6 radiculopathy secondary to be aforementioned pathology.” AR 764. Yablon discussed

                                  22   with Bradbury the treatment options of “conservative therapy versus surgery.” Instead of

                                  23   choosing surgery, Bradbury indicated that he “would like to try physical therapy and cervical

                                  24   epidural steroids.” Id.

                                  25                             b.    Michael T. Young, D.O.
                                  26          Michael T. Young, D.O., started treating Bradbury on November 12, 2013. AR 1310.

                                  27   Young met with Bradbury monthly through 2017. Id. Young’s treatment of Bradbury included

                                  28   two cervical epidural steroid injections. AR 652 (December 9, 2013), 663 (December 15, 2014).
                                                                                        2
                                         Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 3 of 23




                                   1   Young also referred Bradbury to physical therapy and prescribed medications, including Percocet,

                                   2   from November 4, 2014, to May 12, 2017. AR 655 (November 4, 2014), 659 (December 3, 2014),

                                   3   666 (February 3, 2015), 671 (March 3, 2015), 675 (April 14, 2015), 679 (May 12, 2015), AR 683

                                   4   (June 10, 2015), 687 (July 8, 2015), 692 (August 7, 2015), 697 (September 4, 2015), 701

                                   5   (September 29, 2015), 705 (October 2, 2015), 709 (October 30, 2015), 1209 (December 31, 2015),

                                   6   1214 (December 31, 2015), 1219 (January 29, 2016), 1225 (February 26, 2016), 1235 (March 25,

                                   7   2016), 1240 (April 21, 2016), 1245 (May 20, 2016), 1250 (June 16, 2016), 1255 (July 15, 2016),

                                   8   1262 (August 16, 2016), 1274 (September 14, 2016), 1279 (October 13, 2016), 1284 (November

                                   9   11, 2016), 1289 (January 13, 2017), 1301 (March 14, 2017), 1306 (May 12, 2017); see also AR

                                  10   1310 (Medical Source Statement where Young described his overall treatment of Bradbury).

                                  11          Young’s treatment notes document how physical activity affected Bradbury’s neck pain.

                                  12   In notes dated November 12, 2013, Young wrote that Bradbury “has noticed that his neck pain
Northern District of California
 United States District Court




                                  13   gradually developed with numbing and tingling sensation radiating down to his left arm” and

                                  14   “[a]ny type of activity aggravates his pain.” AR 648. In notes from a visit on December 3, 2014,

                                  15   Young wrote under the “History of Present Illness” section, “[a]ny type of activity aggravates

                                  16   [Bradbury’s] pain.” AR 659. Under the “Chief Complaint” section of the treatment notes dated

                                  17   May 12, 2015, Young wrote, “neck pain.” AR 678. The “History of Present Illness” section of

                                  18   the notes states that Bradbury’s “neck pain has been increasing, pain increases with pushing,

                                  19   pulling, and lifting … . Neck pain is at base of the neck and radiates into his back … .” Id.

                                  20   Reports of Bradbury’s neck pain increasing with pushing, pulling, and lifting are found in all of

                                  21   Young’s treatment notes from June 2015 through May 2017. AR 682 (June 10, 2015), 686 (July

                                  22   8, 2015), 691 (August 7, 2015), 696 (September 4, 2015), 700 (September 29, 2015), 704 (October

                                  23   2, 2015), 708 (October 30, 2015), 1208 (December 31, 2015), 1213 (December 31, 2015), 1218

                                  24   (January 29, 2016), 1224 (February 26, 2016), 1234 (March 25, 2016), 1239 (April 21, 2016),

                                  25   1244 (May 20, 2016), 1249 (June 16, 2016), 1254 (July 15, 2016), 1261 (August 16, 2016), 1273

                                  26   (September 14, 2016), 1278 (October 13, 2016), 1283 (November 11, 2016), 1288 (January 13,

                                  27   2017), 1300 (March 14, 2017), 1305 (May 12, 2017).

                                  28          The treatment notes also explain that lying down provides some relief for Bradbury’s neck
                                                                                         3
                                           Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 4 of 23




                                   1   and back pain. AR 1218 (January 26, 2016 treatment notes recording, under the “Chief

                                   2   Complaint” section, that “currently [Bradbury] suffered from chronic pain to neck and lower back.

                                   3   … he doesn’t get any relief unless he lies down”); AR 1239 (notes dated April 21, 2016, stating,

                                   4   “[u]sually [Bradbury] lies down, his numbness in his left arm would go away however he notices

                                   5   that numbness has to be persistent”).

                                   6            Young completed a “Medical Source Statement - Physical Questionnaire” dated

                                   7   September 7, 2017 (“Medical Source Statement”). AR 1310–12. He diagnosed Bradbury with

                                   8   cervical spine stenosis. AR 1310. He also gave his opinion on Bradbury’s “ability to perform and

                                   9   sustain various activities.” Id. (emphasis in original). He said that Bradbury can “occasionally …

                                  10   lift and carry in a competitive work situation” 10–20 pounds.1 Id. If Bradbury was “placed in a

                                  11   full-time competitive work situation (8 hrs per day, 5 days per week, or an equivalent

                                  12   schedule),” Young opined that he could “sit at one time, e.g., before needing to get up, or lie
Northern District of California
 United States District Court




                                  13   down, etc.” for 20 minutes at a time for up to two hours in an eight-hour workday. AR 1311

                                  14   (emphasis in original). When asked how long Bradbury could “stand at one time, e.g., before

                                  15   needing to sit down, lie down, walk around, etc.,” Young repeated the opinion above--20 minutes

                                  16   at a time for up to two hours in a workday. Id. (emphasis in original). However, when asked

                                  17   whether Bradbury’s “condition require[s] him to lie down/recline during the day,” Young stated

                                  18   “no.” Id. Immediately after that response, Young gave his opinion on Bradbury’s “Cervical-

                                  19   spine/neck” condition. Id. Young opined that Bradbury could “rarely” “[l]ook down (sustained

                                  20   flexion of neck)[,] [t]urn head right or left[,] [l]ook up[, or h]old head in [a] static position.”2 Id.

                                  21   When asked whether Bradbury’s “cervical spine/neck pain require[s] him to rest his head/neck

                                  22   during the day (i.e., either lying down, resting head against [a] pillow, etc),” Young replied, “yes,”

                                  23   “every 2 h[ou]rs.” Id.

                                  24                            c.     Mark H. Luoto, M.D.
                                  25            Mark H. Luoto, M.D., saw Bradbury in connection with his workers’ compensation

                                  26
                                  27
                                       1
                                           “Occasionally” is defined as “6% to 33% of an 8–hour working day.” AR 1310.

                                  28
                                       2
                                           “Rarely” is defined as “1% to 5% of an 8–hour working day.” AR 1310.

                                                                                           4
                                           Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 5 of 23




                                   1   benefits. AR 893. Bradbury met with Luoto on five separate occasions in 2015. For each visit,

                                   2   Luoto filled out a document titled “Job Care Clinic Report” (“Report”). AR 574–75 (April 20,

                                   3   2015), 715–16 (March 9, 2015), AR 717–18 (January 23, 2015), 890–92 (July 20, 2015), 910–12

                                   4   (June 8, 2015). A separate document titled “Work Status” was also completed during each visit.3

                                   5   AR 565 (July 20, 2015), 568 (June 8, 2015), 573 (April 20, 2015), 578 (March 9, 2015), 583

                                   6   (January 23, 2015).

                                   7          The Reports document Bradbury’s complaints regarding his neck, back, arm, and leg pain.

                                   8   The Report from the January 23, 2015, visit states that Bradbury “has longstanding neck and left

                                   9   arm pain.” AR 717. Bradbury “does have some chronic back pain, but now has back pain with

                                  10   bilateral leg pain, primarily left leg pain to his calf.” Id. The pain “is all exacerbated by a fall out

                                  11   of a dumpster.” Id. The Report from the March 9, 2015, visit states that Bradbury “is developing

                                  12   more back and left leg pain.” AR 715. The Report from the June 8, 2015, visit states Bradbury
Northern District of California
 United States District Court




                                  13   “has back pain that is still there with upper leg pain . . . .” AR 910. The Report from the July 20,

                                  14   2015, visit states Bradbury “has ongoing neck pain” and “back pain with intermittent bilateral leg

                                  15   pain generally above the knees.” AR 890.

                                  16          At the conclusion of each Report, Luoto opined on Bradbury’s ability to lift, bend, and

                                  17   stoop. Under the “work status” section of the Report from the January 23, 2015 visit, Luoto

                                  18   wrote, “No lifting greater than 10–15 pounds, no overhead lifting. No repetitive bending or

                                  19   stooping.” AR 718. In his Report from the March 9, 2015 visit, Luoto stated, “No lifting greater

                                  20   than 10–15 pounds, no lifting overhead, no repetitive stooping.” AR 716. The Report from

                                  21   Bradbury’s April 20, 2015, visit included “No lifting greater than 10–15 pounds, no significant

                                  22   bending or stooping.” AR 575. The Report from the June 8, 2015, visit declared “no lifting

                                  23   greater than 15 pounds, no excessive bending or stooping.” AR 891; see also AR 911 (Report

                                  24   from July 20, 2015, stating “[n]o lifting greater than 15 pounds. No excessive bending or

                                  25   stooping.”).

                                  26
                                  27   3
                                        The “Work Status” documents were completed during or immediately following Bradbury’s
                                  28   examinations. The Reports were more comprehensive and usually completed the day after
                                       Bradbury’s examinations.
                                                                                   5
                                         Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 6 of 23




                                   1          The Work Status forms also have checkboxes indicating a person’s ability to perform

                                   2   various physical activities, such as, “lift/carry,” “bend,” “squat,” “kneel,” “climb,” and

                                   3   “push/pull.” AR 565, 568 (same), 578 (same), 583 (same). Each physical activity can be

                                   4   performed in the degrees of “not at all,” “occasionally,” or “frequently.” Id. For the Work Status

                                   5   forms from January 23, 2015 – April 20, 2015, Luoto did not use those checkboxes, but instead

                                   6   simply wrote “[n]o lifting [greater than] 10–15 [pounds].” AR 573 (April 2015), 578 (March 9,

                                   7   2015), 583 (January 23, 2015). Luoto also did not use the checkboxes on the Work Status forms

                                   8   from June 8, 2015, and July 20, 2015, instead writing “[n]o lifting [greater than] 15 [pounds].”

                                   9   AR 565 (July 2015), 568 (June 2015). While the Work Status forms did not ask specifically about

                                  10   neck function or neck pain, in every Work Status form, under the “Diagnosis” section, “neck” &

                                  11   “back pain” were listed. AR 565 (July 20, 2015), 568 (June 8, 2015), 573 (April 20, 2015), 578

                                  12   (March 9, 2015), 583 (January 23, 2015).
Northern District of California
 United States District Court




                                  13                  2.      Mental Impairments
                                  14          Bradbury claims to suffer from depression. AR 68, 87. In 2005, Bradbury was diagnosed

                                  15   with a major depressive disorder and “posttraumatic stress symptoms” following the death of his

                                  16   girlfriend. AR 828 (Brian Thomas, M.D. visit notes dated August 11, 2005). The record shows

                                  17   that to treat Bradbury’s depression and PTSD, he was prescribed Lexapro or Citalopram starting in

                                  18   January 2010 and through at least December 2015. AR 290 (records showing Bradbury switching

                                  19   from Citalopram to Lexapro starting March 30, 2015), AR 335 (records showing Bradbury taking

                                  20   Citalopram starting October 4, 2013), AR 374 (records showing Bradbury being prescribed

                                  21   Lexapro from January 27, 2010 – November 12, 2012), AR 393 (records showing Bradbury being

                                  22   prescribed Citalopram from January 8, 2013 – May 21, 2013), AR 1001 (records showing

                                  23   Bradbury still being prescribed Lexapro, seeking a higher dosage on December 15, 2015). After

                                  24   the dumpster accident and getting fired from his job in November 2014, Bradbury started seeing

                                  25   Kevin Gutfield, LCSW, for psychotherapy. AR 948–50. In July 2016, Bradbury’s treating

                                  26   physician (Young) also recommended that Bradbury receive “cognitive behavioral therapy” for a

                                  27   “multidisciplinary approach to his chronic pain.” AR 1258.

                                  28          Gutfield provided monthly psychotherapy to Bradbury between December 19, 2014, and
                                                                                         6
                                           Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 7 of 23




                                   1   December 15, 2015. AR 938, 999. Gutfield diagnosed Bradbury with a “[d]isorder, prolonged

                                   2   posttraumatic stress” and “[d]epressive disorder, major, recur[rent], mild.” 295 (March 30, 2015),

                                   3   297 (March 27, 2015), 302 (March 16, 2015), 309 (February 12, 2015), AR 319 (December 29,

                                   4   2014).

                                   5            Gutfield’s visit notes document the severity of Bradbury’s depressive symptoms. In

                                   6   Gutfield’s notes dated February 12, 2015, Bradbury “admit[ted] to having a [history] of

                                   7   depression.” AR 307. Bradbury told Gutfield he took Lexapro for his depression, and it helped

                                   8   him “significantly” like “[l]ife was fresh every day.” Id. In notes dated March 16, 2015, under

                                   9   the “Current Assessment” section, Bradbury reported that he “is depressed secondary to not

                                  10   working/financial problems and other life stressors.” AR 299. In the same notes, Gutfield wrote

                                  11   that Bradbury scored a 17 on a PHQ9 (Patient Health Questionnaire) test, which “indicates major

                                  12   depressive disorder.” Id. In Gutfield’s notes dated March 30, 2015, under the “Current
Northern District of California
 United States District Court




                                  13   Assessment” section, Bradbury “relates [an] increase in [symptoms] of depression.” AR 294.

                                  14   Under the “Response to Interventions/Progress Towards Goals and Objectives” section, it states

                                  15   that Bradbury “has increased [symptoms] of depression secondary to losing his job and not

                                  16   hav[ing] a stable place to live.” AR 296. In his notes dated July 24, 2015, Gutfield wrote that

                                  17   Bradbury “feels somewhat depressed but that is situational by self[-]report.” AR 993.

                                  18            Gutfield completed a “Short–Form Evaluation for Mental Disorders” dated December 1,

                                  19   2015 (“Mental Evaluation”). AR 938–42. In the Mental Evaluation, Gutfield diagnosed Bradbury

                                  20   with Major Depressive Disorder. AR 938. Gutfield opined that Bradbury has a “depressed …

                                  21   mood” with “flat … affect.” AR 939. Under the “Progress in Treatment and Prognosis” section,

                                  22   Gutfield wrote, “[Bradbury] does well in [treatment] but has chronic pain [and] depression … .”

                                  23   AR 940. Gutfield said that Bradbury has a “fair” ability to “[c]omplete a normal workday and

                                  24   workweek without interruptions from psychologically based symptoms.”4 AR 941. Gutfield also

                                  25   stated that Bradbury has a “[g]ood” ability to “[m]aintain concentration, attention, and pace” and

                                  26
                                  27
                                       4
                                        “Fair” means the “evidence supports the conclusion that the individual’s capacity to perform the
                                       activity is impaired, but the degree/extent of the impairment needs to be further described.” AR
                                  28   941.

                                                                                        7
                                           Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 8 of 23




                                   1   “[p]erform activities within a schedule and maintain regular attendance.”5 Id.

                                   2          B.      State Agency Consultants
                                   3                  1.      A. Amarnath and M. Acinas, M.D.
                                   4          A. Amarnath reviewed Bradbury’s case file and issued a physical Residual Functional

                                   5   Capacity assessment (“RFC”) at the initial level dated December 16, 2015. AR 78–80. Amarnath

                                   6   opined that Bradbury could “occasionally … lift and/or carry (including upward pulling)” 20

                                   7   pounds, and “frequently … lift and/or carry (including upward pulling)” 10 pounds.6 AR 78.

                                   8   During an eight–hour workday, Bradbury could “stand and/or walk” and “sit (with normal

                                   9   breaks)” for “about 6 hours.”7 AR 78–79. Amarnath stated that Bradbury could frequently climb

                                  10   ramps or stairs, and occasionally climb ladders, ropes, or scaffolds; he could occasionally stoop,

                                  11   kneel, and crouch. AR 79. Finally, Bradbury should “[a]void concentrated exposure” to

                                  12   “[h]azards (machinery, heights, etc.).” AR 80.
Northern District of California
 United States District Court




                                  13          M. Acinas, M.D. reviewed Bradbury’s case file and issued a physical RFC at the

                                  14   reconsideration level dated June 8, 2016. AR 96–98. Acinas opined that Bradbury could

                                  15   occasionally lift and/or carry 20 pounds, frequently lift and/or carry ten pounds, and during an

                                  16   eight–hour workday, he could stand and/or walk and sit (with normal breaks) for “about 6 hours.”

                                  17   AR 96–97. Acinas stated that Bradbury could frequently climb ramps or stairs, and occasionally

                                  18   climb ladders, ropes, or scaffolds, and could occasionally stoop, kneel, and crouch. Id. Bradbury

                                  19   should “[a]void concentrated exposure” to “[h]azards (machinery, heights, etc.).” AR 98.

                                  20                  2.      Phillip M. Cushman, Ph.D.
                                  21          Phillip M. Cushman, Ph.D. is a clinical psychologist who examined Bradbury at the

                                  22

                                  23   5
                                         “Good” is defined as “[t]he effects of the mental disorder do no significantly limit the individual
                                  24   from consistently and usefully performing the activity.” AR 941.

                                  25
                                       6
                                        “Occasionally” means “cumulatively more than 1/3 up to 2/3 of an 8 hour day.” AR 78.
                                       “Frequently” means “cumulatively more than 1/3 up to 2/3 of an 8 hour day.” AR 78.
                                  26   7
                                         When determining an RFC, the Social Security Administration requires that in “order to perform
                                  27   a full range of sedentary work, an individual must be able to remain in a seated position for
                                       approximately 6 hours of an 8-hour workday, with a morning break, a lunch period, and an
                                  28   afternoon break at approximately 2-hour intervals.” SSR 96-9p, 1996 WL 374185, at *6 (July 2,
                                       1996).
                                                                                        8
                                         Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 9 of 23




                                   1   request of the State agency and submitted a “Psychological Evaluation” dated January 7, 2016.

                                   2   AR 1010–14. Cushman diagnosed Bradbury with: “Opioid Dependence, under physician’s care;”

                                   3   “Opioid–Induced Mood Disorder;” “Pain Disorder Associated with both Psychological Factors

                                   4   and a General Medication Condition, chronic;” and “Adjustment Disorder with Mixed Anxiety

                                   5   and Depressed Mood.” AR 1014.

                                   6          Cushman opined that Bradbury’s pain will affect his ability to work, concluding that

                                   7   Bradbury will have “difficulties at this time with regular attendance and consistent participation,

                                   8   with complaints of pain and malaise.” Id. Due to “complaints of pain and malaise,” Bradbury

                                   9   will also “have a difficult time working a normal workday or work week . . . .” Bradbury “does

                                  10   appear capable of getting along with supervisors, coworkers, and the general public when he is

                                  11   experiencing less pain.” Id. When Bradbury is “experiencing less pain,” Cushman opined that he

                                  12   has the “ability to deal with the usual stressors encountered in a competitive work environment.”
Northern District of California
 United States District Court




                                  13   Id.

                                  14                  3.      Lisa Fitzpatrick, Psy.D. and L. Colsky, M.D.
                                  15          Lisa Fitzpatrick, Psy.D. reviewed Bradbury’s case file and issued an Adult Medically

                                  16   Determinable Impairments (“MDI”) report dated February 17, 2016, and a mental RFC dated

                                  17   February 17, 2016. AR 76–77, 80–81. Under the “Impairments” section of the MDI, Fitzpatrick

                                  18   listed “Affective Disorders” and indicated that they are “Severe.” AR 76. For the mental RFC,

                                  19   Fitzpatrick opined that Bradbury has a “moderately limited” ability to “carry out detailed

                                  20   instructions” and “maintain attention and concentration for extended periods.” AR 80–81. He

                                  21   also has a “moderately limited” “ability to understand and remember detailed instructions.” AR

                                  22   80. Fitzpatrick stated that Bradbury is “[u]nable to consistently remember/understand moderately

                                  23   to highly complex/detailed instructions.” Id. He is “able to tolerate simple changes in routine,

                                  24   avoid hazards, travel independently, and make/carry out simple plans.” AR 81.

                                  25          L. Colsky, M.D. reviewed Bradbury’s case file and issued an MDI dated June 7, 2016, and

                                  26   a mental RFC dated June 7, 2016. AR 94–95, 98–100. Under the “Impairments” section of the

                                  27   MDI, Colsky listed “Affective Disorders” and indicated they were “Severe.” AR 94. For the

                                  28   mental RFC, Colsky opined that Bradbury has a “moderately limited” ability to “carry out detailed
                                                                                         9
                                        Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 10 of 23




                                   1   instructions” and “maintain attention and concentration for extended periods.” AR 99. Colsky

                                   2   stated that Bradbury’s “ability to understand and remember very short and simple instructions”

                                   3   was “[n]ot significantly limited.” AR 98. Bradbury is “[u]nable to consistently

                                   4   remember/understand moderately to highly complex/detailed instructions,” but is “[a]ble to

                                   5   tolerate simple changes in routine, avoid hazards, travel independently, and make/carry out simple

                                   6   plans.” AR 98–99.

                                   7          C.      The ALJ Hearing
                                   8          Bradbury’s hearing before the ALJ was held on November 27, 2017. AR 32. During the

                                   9   hearing, Bradbury described his neck and arm pain. Bradbury testified that the pain “starts in my

                                  10   neck and it runs down my arm and it’s just my whole arm goes numb all the way to my

                                  11   fingertips.” AR 43. When asked about holding his head up or changing its position, Bradbury

                                  12   stated, “I’m just trying to get comfortable and I just don’t have a way to do it.” AR 65. When
Northern District of California
 United States District Court




                                  13   asked if he could turn his head, Bradbury testified that he can turn “[m]ore to the left than the

                                  14   right, but … it puts a sharp pain in my shoulder, in my shoulder blade when I turn my head.” Id.

                                  15   Bradbury stated that laying on his stomach, “makes my head go back … and it puts [my neck] in a

                                  16   bind and it makes everything go numb.” AR 66.

                                  17          When asked how he deals with the pain, Bradbury testified that if he was at home, he

                                  18   would “take a couple pain pills, go lie down and try to get to the position where I could get most

                                  19   comfortable.” AR 43. To manage the pain, Bradbury stated that “[s]tanding up is a little better

                                  20   than sitting down, but I just can’t do either one it seems like.” Id.

                                  21          During the hearing, Bradbury explained that he saw Luoto in 2015 “to continue workers’

                                  22   comp[ensation] … .” AR 52. When asked whether Luoto assessed Bradbury’s “back and all of

                                  23   your conditions,” Bradbury stated that he saw Luoto on a “month–to–month” basis and “he just

                                  24   wanted to see if I was improving.” AR 53. He then testified that “it got to a point where I seen

                                  25   [sic] [Luoto] long enough to where he didn’t think it was getting better … .” Id. After listening to

                                  26   Bradbury explain his visits with Luoto, the ALJ stated, “[s]o here is my issue. There are

                                  27   limitations assessed by [Luoto] and there are limitations assessed by Young. One is more severe

                                  28   than the other but they seem to be considering the same impairments.” AR 54.
                                                                                         10
                                         Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 11 of 23




                                   1          Brodzinsky, the VE, testified at the hearing following Bradbury. AR 27. The ALJ asked

                                   2   the VE two hypothetical questions about an individual of Bradbury’s age, education, and work

                                   3   experience, with the limitation that “[t]his person can lift and carry no more than 15 pounds as

                                   4   opposed to 20.” AR 58. In this hypothetical, the ALJ stated that this individual could “frequently

                                   5   climb ramps and stairs, occasionally climb ladders, ropes and scaffolds, occasionally stoop, kneel,

                                   6   crouch and crawl.” Id. First, the ALJ asked the VE if this hypothetical individual could perform

                                   7   Bradbury’s past jobs and the answer was “[n]o.” AR 59. The VE also provided three available

                                   8   jobs for this hypothetical individual. AR 59–60. For his second question, the ALJ added the

                                   9   limitation that the hypothetical individual could “stand and walk for two hours and sit for two

                                  10   hours.” AR 60. When asked if the hypothetical individual could perform in any jobs in the

                                  11   national economy, the VE replied “[n]o.” Id.

                                  12          Bradbury’s attorney cross-examined the VE. He asked two questions using the same
Northern District of California
 United States District Court




                                  13   hypothetical individual as the ALJ, but with an additional limitation for each question. First, the

                                  14   VE was asked if the hypothetical individual was “off task 15% of the day,” would the available

                                  15   jobs discussed by the VE be affected. AR 61. The VE replied, “[t]hat would eliminate all of the

                                  16   jobs I talked about.” Id. Second, the VE was asked how the available jobs would be affected if, in

                                  17   addition to the off-task limitation, the hypothetical individual needed “unscheduled breaks of 15

                                  18   minutes” every two hours. The VE replied such a limitation “would preclude all work.” Id.

                                  19   III.   ALJ’S DETERMINATION
                                  20          The ALJ followed the “five-step sequential evaluation process.” AR 16. At Step One, the

                                  21   ALJ found that Bradbury “has not engaged in substantial gainful activity since November 26,

                                  22   2014.” AR 17. At Step Two, the ALJ found that Bradbury “has the following severe

                                  23   impairments: cervical and lumbar degenerative disc disease.” Id. He determined that Bradbury’s

                                  24   mental impairment of depression did not cause more than minimal limitations and, therefore, was

                                  25   non-severe. Id. In doing so, the ALJ considered the four broad areas of mental functioning and

                                  26   concluded that in each — based on the opinions of the Cushman and Gutfield, Bradbury’s

                                  27   therapist — Bradbury’s depression caused only mild limitations in any functional areas. AR 17-

                                  28
                                                                                        11
                                           Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 12 of 23




                                   1   18.8 At Step Three, the ALJ found that Bradbury’s stenosis was not an impairment that meets or

                                   2   medically equals the severity of one of the listed impairments (“List of Impairments”) in 20

                                   3   C.F.R., Part 404, Subpart P, Appendix 1. AR 18-19.

                                   4           In determining Bradbury’s Residual Functional Capacity (RFC), the ALJ found the

                                   5   residual functional capacity to perform light work as defined in 20 C.F.R. § 404.1567(b) with the

                                   6   following limitations: “he can lift and carry no more than 15 pounds; frequently climb ramps and

                                   7   stairs; occasionally climb ladders, ropes, and scaffolds; and occasionally stoop, kneel, crouch, and

                                   8   crawl. He cannot work with exposure to unprotected heights or heavy moving machinery.” AR 19.

                                   9           Concerning Bradbury’s testimony regarding how his pain (neck, arm, and back) and how

                                  10   numbness limited his mobility and ability to sit, the ALJ concluded that Bradbury’s statements

                                  11   concerning the “intensity, persistence and limiting effects of these symptoms are not entirely

                                  12   consistent” with the medical and other evidence in the record. AR 20. The ALJ noted that
Northern District of California
 United States District Court




                                  13   Bradbury’s 2013 MRI supported his claim of limited ability “to use his upper left extremity,” but

                                  14   the evidence of record (including that Bradbury continued to work after the MRI until his injury in

                                  15   2014) did “not support the claimant’s alleged inability to sit or stand/walk for prolonged periods”

                                  16   or his claims of intense pain. AR 20. The ALJ supported his decision by pointing out that

                                  17   Bradbury received only minimal and conservative treatment (Percocet, occasional injections, and

                                  18   physical therapy) and that his chronic pain therapy (cognitive behavioral therapy and medication)

                                  19   sought to treat only “mild” symptoms and those improved with medications. AR 20–21.

                                  20           Reviewing the opinion evidence, the ALJ gave “partial weight” to “the multiple opinions

                                  21   from the treating physician, Mark Luoto, M.D.” AR 21. The ALJ noted Luoto’s opinions (all

                                  22   from 2015) that Bradbury “could lift 10 to 15 pounds, with no overhead lifting, and no repetitive

                                  23   bending or stooping.” The ALJ accepted only “the 15–pound lifting [as] consistent with the

                                  24   record as a whole and with the multiple opinions in the record from other sources, indicating the

                                  25

                                  26   8
                                        The “paragraph B” criteria considers whether a claimant has: “1. Marked restriction in activities
                                  27   of daily living; or 2. Marked difficulties in maintaining social functioning; or 3. Marked
                                       difficulties in maintaining concentration, persistence or pace; or 4. Repeated episodes of
                                  28   decompensation, each of extended duration[.]” 20 C.F.R. § Pt. 404, Subpt. P, App. 1, Subpt. P,
                                       App. 1, § 12.00.A, § 12.04.B.
                                                                                         12
                                        Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 13 of 23




                                   1   claimant is able to work with some restrictions.” Id.

                                   2          The ALJ assigned “great weight” to Amarnath and Acinas, the State agency medical

                                   3   consultants, who completed the physical RFCs at the initial and reconsideration levels. The ALJ

                                   4   found that their opinions were “consistent with the record as a whole” except that the consultants’

                                   5   20-pound lifting determination was too high, and instead Bradbury’s “lifting limitation of 15

                                   6   pounds is supported by the treating source opinion … .” AR 22.

                                   7          The ALJ gave only “partial [w]eight” to “treating physician” Young’s 2017 opinion “to the

                                   8   extent that it is consistent with Luoto’s multiple opinions.” AR 23. The ALJ noted that Young

                                   9   opined that Bradbury can “sit for 20 minutes at a time for about two hours total in an eight–hour

                                  10   workday; and can stand/walk for 20 minutes at a time for about two hours; with no requirement to

                                  11   lie down or recline during the day.” AR 22. But the ALJ discounted Young’s opinion that

                                  12   Bradbury’s “neck motion [is] limited to ‘rarely,’ with the need to rest the head/neck every two
Northern District of California
 United States District Court




                                  13   hours,” because that assessment (requiring rest of the head/neck) was “internally inconsistent”

                                  14   with his prior opinion that Bradbury could stand/walk for up to two hours a day without needing to

                                  15   lie down. Id.

                                  16          The ALJ also concluded that Young’s limitation of Bradbury to only “rare” neck

                                  17   movement was not supported by the record because Luoto in 2015 “did not include any limitations

                                  18   in terms of neck movement in his assessment of the claimant’s cervical impairment.” Id. Young’s

                                  19   neck limitation was further discounted because Bradbury did not “allege any problems moving his

                                  20   head or neck” and he did not “exhibit any problems in this regard while testifying at the hearing.”

                                  21   AR 22–23.

                                  22          Of the sources who opined on Bradbury’s physical limitations, the ALJ found most

                                  23   compelling the opinions of “Luoto, which consistently showed only a 15–pound lifting limitation

                                  24   and a preclusion from excessive stooping and bending, and the opinions of the State agency

                                  25   physicians … .” AR 23. Since the ALJ had “two sets of persuasive opinions” (Luoto’s and

                                  26   Young’s), he again “considered the extent of treatment,” which was conservative and which led to

                                  27   some improvement, to conclude that Bradbury was not as limited at Young contended. AR 23.

                                  28          In determining Bradbury’s RFC, the ALJ gave partial weight to Gutfield (Bradbury’s
                                                                                       13
                                            Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 14 of 23




                                   1   treating psychotherapist), noting that in a 2015 evaluation Gutfield opined that Bradbury’s

                                   2   functioning was unlimited or good, except for the ability to complete a normal workday, which

                                   3   was “fair.” AR 21. The ALJ found that limitation was attributed to pain, not depression. Id. The

                                   4   ALJ also gave partial weight to the 2016 opinions of Cushman (examining psychologist), finding

                                   5   that the limitations indicated by Cushman were mild and consistent with a finding that mental

                                   6   limitations are non-severe, and that “any limitations that are more than mild can be attributed to

                                   7   pain and malaise, and possible opioid dependence.” AR 22. The ALJ gave little weight to the

                                   8   opinions of Fitzpatrick and Colsky (the state agency medical consultants for Bradbury’s mental

                                   9   impairments) that Bradbury had moderate limitations affecting concentration, persistence, and

                                  10   pace as “inconsistent with the record as a whole, which reflects that the claimant has only mild

                                  11   limitations that are generally associated with pain versus a mental disorder.” Id. While the ALJ

                                  12   acknowledged Young’s opinion on Bradbury’s mental impairments that Bradbury experienced
Northern District of California
 United States District Court




                                  13   “pain of such severity that it frequently interferes with [h]is attention, concentration, persistence,

                                  14   and pace,” he only gave it “partial weight” due to the “internal inconsisten[cies]” previously

                                  15   discussed. Id.

                                  16            At Step Four, the ALJ concluded that Bradbury is unable to perform his “past relevant

                                  17   work as a personal attendant and apartment manager” because “the personal attendant job is a

                                  18   semi-skilled, light job and the apartment manager job is a skilled, medium job.” Id. At Step Five,

                                  19   the ALJ found that based on Bradbury’s “[RFC], age, education, and work experience,” he could

                                  20   handle a number of “unskilled light work” jobs that exist in significant numbers in the national

                                  21   economy, specifically that he could “perform the requirements of representative unskilled,

                                  22   sedentary occupations such as document preparer, food[,] and beverage order clerk, and office

                                  23   addresser. ” AR 24.

                                  24                                          LEGAL STANDARD

                                  25   I.       DISABILITY DETERMINATION
                                  26            A claimant is “disabled” as defined by the Social Security Act if he is (i) “unable to engage

                                  27   in any substantial gainful activity by reason of any medically determinable physical or mental

                                  28   impairment which can be expected to result in death or which has lasted or can be expected to last
                                                                                         14
                                         Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 15 of 23




                                   1   for a continuous period of not less than twelve months” and (ii) the impairment is “of such

                                   2   severity that he is not only unable to do his previous work but cannot, considering his age,

                                   3   education, and work experience, engage in any other kind of substantial gainful work which exists

                                   4   in the national economy.” 42 U.S.C. § 1382c(a)(3)(A)–(B); Hill v. Astrue, 698 F.3d 1153, 1159

                                   5   (9th Cir. 2012). To determine whether a claimant is disabled, an ALJ engages in a five-step

                                   6   sequential analysis as required under 20 C.F.R. § 404.1520(a)(4)(i)–(v).

                                   7          In the first two steps of the evaluation, the claimant must establish that he or she (i) is not

                                   8   performing substantial gainful activity and (ii) is under a “severe” impairment. 20 C.F.R. §

                                   9   416.920(a)(4)(i)-(ii). An impairment must have lasted or be expected to last 12 months in order to

                                  10   be considered severe. 20 C.F.R. § 416.909. In the third step, the claimant must establish that his

                                  11   or her impairment meets or medically equals a listed impairment described in the administrative

                                  12   regulations. 20 C.F.R. § 416.920(a)(4)(iii). If the claimant’s impairment does not meet or equal
Northern District of California
 United States District Court




                                  13   one of the listed impairments, before proceeding to the fourth step, the ALJ is to make a residual

                                  14   functional capacity determination based on all the evidence in the record; this determination is

                                  15   used to evaluate the claimant’s work capacity for steps four and five. 20 C.F.R. § 416.920(e). In

                                  16   step four, the claimant must establish that his or her impairment prevents the claimant from

                                  17   performing relevant work he or she did in the past. 20 C.F.R. § 416.920(a)(4)(iv). The claimant

                                  18   bears the burden to prove steps one through four, as “at all times, the burden is on the claimant to

                                  19   establish [his] entitlement to disability insurance benefits.” Tidwell v. Apfel, 161 F.3d 599, 601

                                  20   (9th Cir. 1998), as amended (Jan. 26, 1999). Once the claimant has established this prima facie

                                  21   case, the burden shifts to the Commissioner to show at the fifth step that the claimant is able to do

                                  22   other work, and that there are a significant number of jobs in the national economy that the

                                  23   claimant can do. 20 C.F.R. § 416.920(a)(4)(v),(g); 416.960(c).

                                  24   II.    STANDARD OF REVIEW
                                  25          Under 42 U.S.C. § 405(g), the court reviews the ALJ’s decision to determine whether the

                                  26   ALJ’s findings are supported by substantial evidence and free of legal error. Smolen v. Chater, 80

                                  27   F.3d 1273, 1279 (9th Cir. 1996); DeLorme v. Sullivan, 924 F.2d 841, 846 (9th Cir. 1991) (ALJ’s

                                  28   disability determination must be supported by substantial evidence and based on the proper legal
                                                                                         15
                                            Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 16 of 23




                                   1   standards). Substantial evidence means “‘more than a mere scintilla,’ but less than a

                                   2   preponderance.” Saelee v. Chater, 94 F.3d 520, 521–522 (9th Cir. 1996), as amended (Aug. 12,

                                   3   1996) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is “such

                                   4   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

                                   5   Richardson, 402 U.S. at 401 (internal quotation marks and citation omitted).

                                   6            The court must review the record as a whole and consider adverse as well as supporting

                                   7   evidence. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006). Where evidence is

                                   8   susceptible to more than one rational interpretation, the ALJ’s decision must be upheld. Morgan

                                   9   v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999). “However, a reviewing court

                                  10   must consider the entire record as a whole and may not affirm simply by isolating a ‘specific

                                  11   quantum of supporting evidence.’” Robbins, 466 F.3d at 882 (quoting Hammock v. Bowen, 879

                                  12   F.2d 498, 501 (9th Cir. 1989)); see also Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007).
Northern District of California
 United States District Court




                                  13                                              DISCUSSION

                                  14            Bradbury claims that the ALJ erred by (i) improperly discounting Young’s assessment and

                                  15   giving greater weight to Luoto’s more limited opinion and the opinions of the non-examining

                                  16   consultants and (ii) failing to include all of Bradbury’s non-exertional limitations in the RFC. The

                                  17   Commissioner opposes Bradbury’s summary judgment motion and moves to affirm the ALJ’s

                                  18   decision as supported by substantial evidence.

                                  19   I.       YOUNG’S OPINION AS BRADBURY’S TREATING PHYSICIAN
                                  20            The ALJ specifically rejected Young’s 2017 opinion that Bradbury could only sit or

                                  21   stand/walk at one time for twenty minutes for a total of two hours in an eight-hour day and that his

                                  22   “cervical spine/neck pain require[s] him to rest his head/neck during the day (i.e., either lying

                                  23   down, resting head against [a] pillow, etc) … every 2 h[ou]rs.” AR 1311. The ALJ gave three

                                  24   reasons for discounting Young’s limitations concerning Bradbury’s severe neck pain. First, the

                                  25   ALJ discounted Young’s opinion in his 2017 Medical Source Statement as internally inconsistent,

                                  26   because first Young indicated that Bradbury would “not need to lie down at all during the

                                  27   workday,” (when discussing Bradbury’s ability to sit/stand/walk) but later in the same opinion

                                  28   when discussing Bradbury’s “cervical spine/neck” condition he indicated that Bradbury would
                                                                                         16
                                        Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 17 of 23




                                   1   “need to rest the head/neck every two hours,” to relieve his neck pain. AR 22 (italics added).

                                   2   Second, the ALJ concluded that Young’s opinion on Bradbury’s neck limitations was not

                                   3   consistent with Luoto’s 2015 Reports, which did not mention any neck pain or limitations with

                                   4   respect to Bradbury’s “cervical impairment.” Id. Third, the ALJ concluded that the claimant

                                   5   himself had not alleged any problems moving his head or neck and did not “exhibit any problems

                                   6   in this regard while testifying at the hearing.” AR 23.

                                   7          Bradbury argues that the ALJ erred because: (i) Young’s opinion was not internally

                                   8   inconsistent when considered in full and in context; (ii) Luoto’s Reports could not be used to

                                   9   discount Young because Luoto was not asked to consider (and his forms did not consider)

                                  10   Bradbury’s neck or cervical impairments and the scope of Luoto’s assessment was to determine

                                  11   entitlement to workers’ compensation benefits and not for Social Security disability benefits

                                  12   (under different standards); and (iii) Bradbury did repeatedly explain and complain about his neck
Northern District of California
 United States District Court




                                  13   pain during the hearing. Pl. Mot. 7–10.

                                  14          The Ninth Circuit distinguishes between three types of physicians that provide information

                                  15   about a claimant: “(1) those who treat the claimant (treating physicians); (2) those who examine

                                  16   but do not treat the claimant (examining physicians); and (3) those who neither examine nor treat

                                  17   the claimant (non[-]examining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995),

                                  18   as amended (Apr. 9, 1996). Generally, the opinion of a treating physician is entitled to greater

                                  19   weight than the opinion of a non-treating physician. Id.; 20 C.F.R. § 404.1527(d)(2). However, a

                                  20   treating physician’s opinion “is not binding on an ALJ with respect to the existence of an

                                  21   impairment or the ultimate determination of disability.” Tonapetyan v. Halter, 242 F.3d 1144,

                                  22   1148 (9th Cir. 2001) (citation omitted). To properly reject the opinion of a treating or examining

                                  23   doctor when it is uncontradicted by another doctor, the ALJ must state “clear and convincing

                                  24   reasons” for doing so. Lester, 81 F.3d at 830. If the treating or examining physician’s opinion is

                                  25   contradicted by another physician, however, an ALJ may reject the treating or examining

                                  26   physician’s opinion if she states “specific and legitimate reasons” that are supported by substantial

                                  27   evidence. Id. at 830–31.

                                  28          If a treating physician’s opinion is not given “controlling weight” because it is not “well–
                                                                                        17
                                        Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 18 of 23




                                   1   supported” or because it is inconsistent with other substantial evidence in the record, the SSA

                                   2   considers specified factors in determining the weight it will be given. Those factors include the

                                   3   “[l]ength of the treatment relationship and the frequency of examination” by the treating physician

                                   4   and the “nature and extent of the treatment relationship” between the patient and the treating

                                   5   physician. Orn, 495 F.3d at 631.

                                   6          The ALJ found, and the plaintiff does not contest, that Luoto was a treating physician. AR

                                   7   22. If Young’s opinion was not contradicted by Luoto, the ALJ needed “clear and convincing

                                   8   reasons” to discount Young’s opinion. If Young’s opinion was contradicted by Luoto, then the

                                   9   ALJ only needed “specific and legitimate reasons” that are supported by substantial evidence to

                                  10   discount Young’s opinion.

                                  11          A.      Luoto’s Opinion Does Not Contradict Young’s
                                  12          Bradbury argues that Luoto’s “limited assessment did not contradict Dr. Young” because
Northern District of California
 United States District Court




                                  13   Luoto’s assessment was for workers’ compensation benefits and considered only whether a

                                  14   specific set of conditions prevented Bradbury from performing his job in 2015. Pl. Mot. 6–7.

                                  15   Luoto needed only to find that Bradbury could not perform the lifting, bending, and stooping

                                  16   required by his former job. He did not need to consider or address all aspects of Bradbury’s

                                  17   condition or the resulting limitations. To determine disability under the SSA, on the other hand,

                                  18   an ALJ must consider different levels of work and the range of all of a claimant’s limitations

                                  19   before determining an RFC.

                                  20          For this argument, Bradbury relies on Desrosiers v. Secretary of Health and Human

                                  21   Services, 846 F.2d 573 (9th Cir. 1988). In Desrosiers, the claimant filed for Social Security

                                  22   disability benefits and submitted workers’ compensation reports from physicians that determined

                                  23   the claimant was “incapable of ‘heavy’ work.” Desrosiers, 846 F.2d at 576. The claimant also

                                  24   submitted a report from a treating physician that concluded the claimant was limited to sedentary

                                  25   work based on the Social Security guidelines. Id. The ALJ found that the workers’ compensation

                                  26   reports contradicted the treating physician’s sedentary work opinion. Id. Rejecting that purported

                                  27   contradiction, the Desrosiers court noted that the workers’ compensation reports were specifically

                                  28   for a California workers’ compensation claim and the “heavy work” determination “was as far as
                                                                                        18
                                        Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 19 of 23




                                   1   they [the physicians] had to go” for that purpose. Id. By finding that the claimant’s workers’

                                   2   compensation reports and the treating physician opinion contradicted each other, the ALJ did not

                                   3   “adequately consider this distinction” between the workers’ compensation and Social Security

                                   4   disability limitations. Id. at 576.

                                   5           Bradbury argues that because Luoto and Young were assessing different capabilities and

                                   6   Luoto did not need to address all of Bradbury’s impairments, it cannot be considered

                                   7   “contradictory” to Young’s more detailed analysis that specifically addressed Bradbury’s neck

                                   8   pain and imposed limitations on Bradbury’s neck movement. Luoto did not specifically address or

                                   9   set a limit on Bradbury’s neck movements (while recognizing Bradbury’s complaints of neck pain

                                  10   consistently through 2015). See id. at 576 (the reports from the workers’ compensation assessors

                                  11   “did not contradict Desrosiers’ claim of disability.”). The Commissioner responds that Desrosiers

                                  12   is inapposite because here, unlike in Desrosiers, the ALJ did not apply worker’s compensation
Northern District of California
 United States District Court




                                  13   criteria, but instead considered Luoto’s limitation of Bradbury to lifting no more than 15 pounds

                                  14   which, under the SSA, translates to a modified range of light work. Def. Mot. 6.

                                  15           The Commissioner misses the point. Bradbury is not contesting the 15-pound lifting

                                  16   limitation Luoto imposed. He is pointing out that Luoto did not need to consider and did not

                                  17   consider further limitations (like restrictions on neck movement) for purposes of assessing

                                  18   Bradbury for worker’s compensation benefits. Although Luoto did note Bradbury’s complaints of

                                  19   neck pain and the Commissioner in his brief points out that — back in 2015 — Luoto found that

                                  20   Bradbury’s neck range of motion was only limited by 10 or 20 percent and pain occurred only at

                                  21   “full endpoints” of range of motion (Def. Mot. at 6), that evidence was not relied on by the ALJ

                                  22   and cannot be relied on here to create a new “contradiction.”

                                  23           The ALJ erred because the opinions of Luoto and Young, when considered in full and in

                                  24   context, are not contradictory.

                                  25           B.      Young’s Opinion was not Internally Inconsistent and is Supported by the
                                                       Record
                                  26
                                               The ALJ also discounted Young’s opinion that Bradbury has significant restrictions on
                                  27
                                       neck movement because Young’s limitations were allegedly internally inconsistent. The alleged
                                  28
                                                                                       19
                                            Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 20 of 23




                                   1   inconsistency is that Young opined that Bradbury did not need to “lie down/recline during the

                                   2   day,” when discussing Bradbury’s ability to sit/stand for limited periods during an eight-hour

                                   3   workday, but immediately thereafter, when discussing Bradbury’s cervical impairment, indicated

                                   4   that Bradbury would have to rest his neck “during the day (i.e., either lying down, resting head

                                   5   against [a] pillow, etc),” every two hours. AR 1311. Bradbury acknowledges that the Medical

                                   6   Source Statement was “poorly worded” but argues the ALJ’s characterization of Young’s

                                   7   responses as inconsistent is not supported. Pl. Mot. 9. Bradbury points out that where Young

                                   8   mentioned the need to “rest” his head/neck every two hours — which could include lying down

                                   9   but also other forms of resting the neck — Young was specifically addressing Bradbury’s

                                  10   established cervical impairment. Where Young said “no” to the need to “lie down,” he was

                                  11   addressing Bradbury’s limitation only related to sitting, standing, or walking. As such, Bradbury

                                  12   contends that Young was not internally inconsistent in his opinion. I agree. Given the full context
Northern District of California
 United States District Court




                                  13   of the form, there is no contradictory inconsistency that would justify disregarding the specific

                                  14   limitation that Bradbury’s longtime treating physician imposed with respect to his cervical

                                  15   impairment.9

                                  16            Moreover, Young’s neck movement limitation was — contrary to the ALJ’s determination

                                  17   — supported by the record. 10 In 2013, Dr. Yablon opined about Bradbury’s neck limitations,

                                  18   concluding that he has a “moderately large central left-sided disc osteophyte complex pushing the

                                  19

                                  20   9
                                         To the extent the ALJ found Young’s responses unclear, the ALJ had a “duty to fully and fairly
                                  21   develop the record and to assure that the claimant's interests are considered, … . This duty is
                                       triggered when the record reflects ambiguous evidence … .” Shafer v. Barnhart, 120 F. App'x
                                  22   688, 692–93 (9th Cir. 2005) (internal quotation marks and citations omitted).

                                  23
                                       10
                                          The State agency medical consultants completed Bradbury’s initial and physical RFCs in
                                       December 2015 and June 2016, respectively. Young’s opinion was given in September 2017 and
                                  24   the disability hearing was held in November 2017. Bradbury argues that the ALJ also erred by
                                       giving “great weight” to the State agency medical consultants when “they did not have access to
                                  25   the final 16 months of Young’s records nor to Young’s Medical Source Statement. Pl. Mot. 6.
                                       The Commissioner responds that the State agency medical consultants had no obligation to review
                                  26   Bradbury’s entire record and that “regulations ‘impose no limit on how much time may pass
                                       between a report and the ALJ’s decision in reliance on it.’” Def. Mot. 4; Def. Mot. 4, n. 2
                                  27   (internal citation omitted). That is not the point. The agency consultant opinions cannot be used
                                       to discount Bradbury’s long-term treating physician’s opinion unless the ALJ identified clear and
                                  28   convincing reasons to reject Young’s opinion. As discussed above, the reasons provided by the
                                       ALJ were erroneous and do not meet that standard.
                                                                                          20
                                            Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 21 of 23




                                   1   thecal sac back posteriorly and severely compressing the left C6 root.” AR 761–764. In addition,

                                   2   while Luoto’s report forms did not ask about neck limitations, in each of his Work Status

                                   3   documents he listed “neck” and “back pain” under the “Diagnosis” section. AR 565 (July 20,

                                   4   2015), 568 (June 8, 2015), 573 (April 20, 2015), 578 (March 9, 2015), 583 (January 23, 2015).

                                   5   Young’s neck movement limitation was also supported by Bradbury’s testimony. See AR 65–66

                                   6   (when asked about holding his head up or changing his head’s position by the ALJ, Bradbury

                                   7   stated, “I’m just trying to get comfortable and I just don’t have a way to do it.” Bradbury stated

                                   8   that laying on his stomach, “makes my head go back … and it puts [my neck] in a bind and it

                                   9   makes everything go numb.”).

                                  10            C.     Bradbury did Complain About his Neck Pain, Specifically During the Hearing
                                  11            Finally, there is no dispute that, contrary to the ALJ’s statement, Bradbury did repeatedly

                                  12   and consistently complain of his neck pain; in fact, he discussed it repeatedly during the ALJ
Northern District of California
 United States District Court




                                  13   hearing. The Commissioner, in a footnote, argues that this error was harmless because the ALJ

                                  14   had sufficient reasons to discount Young. Def. Mot. at 7 n. 5. As discussed above, those reasons

                                  15   were erroneous.

                                  16            Young’s uncontradicted opinion on Bradbury’s limitations could not be discounted for the

                                  17   reasons identified by the ALJ, nor could the ALJ rely on the State agency consultants in light of

                                  18   the uncontradicted limitations imposed by Young. Remand is necessary so that the ALJ can give

                                  19   Young controlling weight or identify clear and convincing reasons for not doing so.

                                  20   II.      FAILING TO INCLUDE NON-EXERTIONAL IMPAIRMENTS IN THE RFC
                                  21            Bradbury argues that the ALJ also erred by (i) providing inconsistent analyses and findings

                                  22   concerning the source of Bradbury’s mental health symptoms (e.g., were they the result of mental

                                  23   impairments or pain/pain medications) and (ii) not addressing the effects of Bradbury’s mental

                                  24   impairments and his chronic pain on sustained work activity. Pl. Mot. 11.11

                                  25            As noted above, the ALJ found that Bradbury’s mental health impairments were not severe

                                  26
                                       11
                                  27     Bradbury also suggests, in passing, that the ALJ erred at Step Two in not finding any of
                                       Bradbury’s mental health issues severe. Pl. Mot. 11. However, Bradbury never fully raised this
                                  28   argument and did not cite any caselaw in support. Therefore, I do not reach it.

                                                                                         21
                                        Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 22 of 23




                                   1   and that any limitations that flowed from his mental health impairments were either mild or if

                                   2   “more than mild” attributed to “pain and malaise, and possibly opioid dependence.” AR 18, 22.

                                   3   Gutfield, Bradbury’s treating therapist from December 2014 – December 2015, opined that

                                   4   Bradbury’s mental functioning was “unlimited” or “good” in all areas except for his ability to

                                   5   complete a normal workday without interruptions, which was characterized as “fair”, but

                                   6   Gutfield’s opinion was given only “partial weight” by the ALJ. AR 21. Examining consultant

                                   7   Cushman determined in January 2016 that Bradbury was capable of doing complex tasks but

                                   8   could not follow complex verbal instructions and “would have difficulty with regular attendance

                                   9   and completing a normal workweek due to pain and malaise,” yet Cushman’s opinion was given

                                  10   only “partial weight” by the ALJ. AR 21–22. Fitzpatrick and Colsky, the State agency

                                  11   consultants, completed reports about Bradbury in February and June 2016, respectively, and

                                  12   concluded that Bradbury had “moderate limitations affecting concentration, persistence, and pace
Northern District of California
 United States District Court




                                  13   … .” AR 22. Both were given “little weight” by the ALJ. Id.

                                  14          While the ALJ acknowledged that Bradbury’s “pain” could be the source of his “more than

                                  15   mild” limitations, the ALJ never engaged with Cushman’s diagnoses of pain disorder or Young’s

                                  16   opinions that Bradbury suffered from “chronic pain,” nor did the ALJ analyze the impact of the

                                  17   “more than mild” limitations that pain (or a pain disorder) imposed on Bradbury in terms of

                                  18   Bradbury’s RFC. See, e.g., AR 1014 (Cushman stating that Bradbury would have difficulties with

                                  19   “regular attendance and consistent participation,” resulting in difficulty working a normal

                                  20   workweek); AR 1312 (Young stating that Bradbury would miss “[m]ore than four days [of work]

                                  21   per month” and “Bradbury’s pain would “[f]requently … interfere with attention and

                                  22   concentration, persistence and pace needed to perform even simple work tasks.”) (emphasis in

                                  23   original). In addition to the error in discounting Young’s opinions (as discussed above) that

                                  24   impacted the ALJ’s determinations as to potential limitations from mental health conditions, the

                                  25   ALJ’s failure to engage with and identify the source (physical pain or pain exacerbated by mental

                                  26   health conditions) of the acknowledged “more than mild” limitations was error and should be

                                  27

                                  28
                                                                                        22
                                            Case 3:19-cv-01667-WHO Document 24 Filed 08/18/20 Page 23 of 23




                                   1   addressed on remand.12

                                   2                                            CONCLUSION

                                   3            For the reasons above, I GRANT Bradbury’s motion for summary judgment, DENY the

                                   4   defendant’s motion for summary judgment, and REMAND the case for further proceedings

                                   5   consistent with this Order.

                                   6            IT IS SO ORDERED.

                                   7   Dated: August 18, 2020

                                   8

                                   9
                                                                                                   William H. Orrick
                                  10                                                               United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   12
                                          Because of the errors identified herein, and the determination to remand for further proceedings,
                                  28   I do not need to reach plaintiff’s arguments about errors with respect to the questions the ALJ
                                       posed to the VE.
                                                                                         23
